DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s submission received 03/10/2020.                      .
2.	Claims 1 - 15 are currently pending of which claim 15 is new and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet. 
2.	Domestic benefit has been claim with regards to 35 U.S.C. 371 of International 
Application No. PCT/KR2018/01 1690, filed on October 2, 2018, which claims the benefit of U.S. Provisional Application No. 62/567,126, filed on October 2nd, 2017.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 03/10/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 03/10/2020 and 07/01/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings objection
1. 	The applicant’s drawings submitted on 03/10/2020 are acceptable for examination purposes except for the following:
	a.	The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking. 
Specification objection
A.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract 
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 
 	In the instant application the abstract repeats the title of the invention. appropriate correction is required.
B.	¶ 0052 recites the formula “14.2u”symbols maybe expressed in the resource grid. Taking a look at table 2,  u=0, placing this value into the above formula would results 14 x  2 x 0 = 0. It is not quite clear how to interpret zero symbols in the resource grid with respect to the applicant disclosure?. 

Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection with regards to provisional application (16/623, 356) because the patentably indistinct claims have not in fact been patented. 

Claim 1 of the instant application is analyzed with respect to claim 1 of US patent application 16/623,356.
Claim 2 of the instant application is analyzed with respect to claims 1 and 3 of US patent application 16/623,356.
Claim 4 of the instant application is analyzed with respect to claim 8 of US patent application 16/623,356.
Claim 6 of the instant application is analyzed with respect to claim 10 of US patent application 16/623,356.
Claim 7 of the instant application is analyzed with respect to claims 10 and 3 of US patent application 16/623,356.
Claim 9 of the instant application is analyzed with respect to claim 8 of US patent application 16/623,356.
Claim 11 of the instant application is analyzed with respect to claim 1 of US patent application 16/623,356.
Claim 12  of the instant application is analyzed with respect to claims 1 and 3 of US patent application 16/623,356.
Claim 13 of the instant application is analyzed with respect to claim 8 of US patent application 16/623,356.
Claim 15 of the instant application  is analyzed with respect to claim 1 of US patent application 16/623,356.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 – 4, 6 – 9, 11 – 13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US 2020/0177334 A1).
The applied reference has a common assignee/joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 	Regarding claim 1, Song discloses:  A method for generating a reference signal (RS) sequence by a user equipment (UE) in a wireless communication system [¶ 0008 - ¶ 009, generation of RS sequence] , the method comprising:
 	 receiving information on a length of the RS sequence and information on an offset of the RS sequence from a network [¶ 0009, receiving at the UE length and offset inforamtion with regards  to an RS sequence] ; and
   generating the RS sequence based on the information on the length and the information on the offset. [¶ 0009, the generation of the RS sequence is based on both the length and offset inforamtion].

 	Claims 6 and 11 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1.

	Claim 2, Song further discloses:  The method of claim 1, wherein the generating the RS sequence comprises: mapping the RS sequence in a first physical resource block (PRB) within a configured bandwidth part (BWP) based on the information on the length and the information on the offset. ( ¶ 0009, ¶ 0011, ¶ 0143 and ¶ 0134-¶ 0135 and ¶ 0140).

 	Claims 7 and 12 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

 	Claim 3, Song further discloses: The method of claim 1, further comprising transmitting the RS sequence to the network.  [latter part of ¶ 0158].

 	Claim 8 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

	Claim 4, Song further discloses: The method of claim 1, wherein multiple RS sequences including the RS sequence are generated over a system bandwidth. [¶ 212, ¶ 015 - ¶ 0016].

Claims 9 and 13 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

Claim 15, Song further discloses:  The method of claim 1, wherein the UE is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the UE. [see figure 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, 6, 8, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jen (US 2011/0249, 581 A1) in view of Lee et al.(US 2009/0238064 A1).
Regarding claim 1, Jen discloses: A method for generating a reference signal (RS) sequence by a user equipment (UE) in a wireless communication system (¶ 0013, a method with regards to a sounding reference signal at the UE), the method comprising:
 receiving information on a length of the RS sequence and information on an offset of the RS sequence from a network; (¶ 0031 specific configuration from the network (carrier/cell specific configuration) is/are received by the UE one of which is an “SRS sequence length” and the other can be “subframe offset” ) and 
generating the RS sequence based on the information on the length and the information on the offset. (last sentence of ¶ 0031, that is the UE can perform SRS transmission based on one or more combination of the configuration parameters).
The primary reference of Jen does not explicitly discloses the term “generating” however it can be interpreted reasonably for the UE to use the above two parameters (offset and length of sequence) for transmission of the SRS heavily implies that the SRS must generated based on these two parameters. However to cure such minor deficiency the secondary reference of Lee ¶ 0096 in combination with ¶ 0098, the sequence is generated based on a given length and offset. [see also PARK et al. (US 2018/0343089 A1, priority date of May 26 2017 is relied on  KR-10-2017-0065379)., see ¶ 0096 - ¶ 0098].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jen’s system in view of Lee. The motivation for making the above modification would have been to properly distinguish a reference between cells (¶ 0096 of Lee).

 	Claims 6 and 11 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1.

Claim 3, Jen further discloses: : The method of claim 1, further comprising transmitting the RS sequence to the network.  [see figure 4, decision box 420].

Claims 8 and 15 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.


Supplemental rejection:

2.	Claims 1, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Chang et al. (US 2019/0044601 A1) in view of  Lee (US 20090238064 A1).
	Regarding claim 1, Chang discloses: A method for generating a reference signal (RS) sequence by a user equipment (UE) in a wireless communication system comprising:  
Chang: receiving, from a network, length information indicating a length of the RS sequence and offset information indicating a start position of the RS sequence mapped to the physical resource allocated to the terminal; (¶ 0089, that is the reference signal  information is sent via DCI or higher layer signaling. Such information includes the sequence length for generation of the sequence with respect to the BRRS ( reference signal) and starting resource index ( this is interpreted as the offset since it indicates as to what  resource element/resource block/subband index/OFDM symbol used) and the sequence length for generation of the BRRS).
¶ 0098, the sequence is generated based on a given length and offset. [see also PARK et al. (US 2018/0343089 A1, priority date of May 26 2017 is relied on  KR-10-2017-0065379)., see ¶ 0096 - ¶ 0098].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s system in view of Lee. The motivation for making the above modification would have been to properly distinguish a reference between cells (¶ 0096 of Lee).

 	Claims 6 and 11 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1.

It should be also be noted that the interpretation of the word  offset is clarified and supported in the reference of PARK et al. (US 2018/0343089 A1, priority date of May 26 2017 is relied on  KR-10-2017-0065379)., see ¶ 0096 - ¶ 0098, that is the sequence is generated based on a length and mapped to the PRBs based on an offset value indicated to the UE from the base station, this offset value indicates the starting position of the physical resource allocated to the terminal see figure 7 (also correspond to figure 7 of the priority document).
Additional references to consider with regards to the independent claims are:
A.	See also the reference of Senarath et al. (US 2015/0003263 A1), Figure 1, 7, ¶ 0029, ¶ 0042, ¶ 0032, whereby the mapping table implies a sequence length is transmitted to the UE for the generation of the SRS.
B.	¶ 0197 of Kim et al. (US 2015/0215856 A1), the serving cell signals the UE on how to transmit the CSI-RS (reference signal), that is the CSI-RS must be generated based on length of the NRZ CSI-Rs and the offset of NR CSI-RS subframe.

3.	Claims 2, 4 - 5, 7, 9-10 and 12 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jen (US 2011/0249, 581 A1) in view of Lee et al.(US 2009/0238064 A1) and Park (US 20180343089 A1, priority date of May 26th, 2017 is relied on KR 10-2017-0065379, see document included for applicant consideration).
	Regarding claim 2, Jen in view of Lee discloses: The method of claim 1 (see rejected claim 1).
	Lee further disclose: mapping the RS sequence in a first physical resource block (PRB) (¶ 0141 and figure 18 (can be perform either by the base station or UE) within a configured bandwidth part (BWP) based on the information on the length and the information on the offset.  (¶ 0098, a sequence of a particular length and offset is used with regards to the reference signal).
	Jen in view of Lee does not disclose: a PRB with a configured bandwidth part (BWP), in the same field of endeavor Park discloses the above deficiency see figure 7 whereby the PRB is part of a configured bandwidth part.
[¶ 0096 of Park].

	Claims 7 and 12 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

Regarding claim 4, Park further discloses: The method of claim 1, wherein multiple RS sequences including the RS sequence are generated over a system bandwidth.  [Figure 7, “system bandwidth of NR”, ¶ 0018 and ¶ 0097 - ¶ 0098, the RS sequence are generated over the system bandwidth]. For motivation see claim 2.

Claims 9 and 13 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

Claim 5, Park further discloses: The method of claim 1, wherein a PRB 0 of the UE is different from a PRB 0 of another UE [see figure 6, UE 1 starting PBR is label PBR #K and UE2 start PBR is label PBR #N, these are integer value and are different PBR for any given UEs’]. For motivation see claim 2.

Claims 10 and 14 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463